DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “a method for treating a subject infected with HTLV-1
virus, comprising: administering a complete nutrition formulation by enteral and/or parenteral administration to the subject, wherein the complete nutrition formulation includes a sugar, a vitamin, electrolytes, amino acids including tryptophan, lysine, phenylalanine, threonine, leucine, isoleucine and histidine, and at least one essential trace element selected from the group consisting of iron, zinc, copper, selenium, chromium, cobalt, iodine, manganese and molybdenum, and the complete nutrition formulation is substantially free of at least one of valine and methionine, and
the subject’s diet is restricted to the complete nutrition formulation only for a
time sufficient to decrease a number of HTLV-1 virus infected cells” is novel and non-obvious. The closest art is due to Nakauchi (WO 2016084850) of record. Nakauchi teaches a method for producing a composition for use in reducing hematopoietic stem cells, mixing essential nutrients in the body so that the composition is substantially free of valine, said method, wherein the nutrients are at least sugar, essential amino acids, vitamins, and essential trace elements. Nakauchi is not considered prior art under 
Moreover, Applicant convincingly demonstrates the effectiveness of said compositions in decreasing the number of HLTV-1 virus infected cells. Figure 2 shows the impact of the culture conditions free of valine or methionine on the proliferation of HTLV-1 virus infected cell lines.


    PNG
    media_image1.png
    754
    554
    media_image1.png
    Greyscale

Thus, the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 21 and 24-30 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627